            Case 1:20-cv-10745-ALC Document 7 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
                                                                                      12/28/2020
MANCHANDA,                                                       :
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     1:20-cv-10745-ALC
                                                                 :
                                                                 :      ORDER TO SHOW CAUSE
INTERNAL REVENUE SERVICE, ET AL.,
                                                                 :
                                                                 :
                                                                 :
                                            Defendants.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         On December 26, 2020, Plaintiff filed a Proposed Order to Show Cause with Emergency

Relief seeking a temporary restraining order and preliminary injunction against the Internal

Revenue Service. ECF No. 4. Upon consideration of the Proposed Order and Affidavits filed in

support thereof, the Court hereby DENIES Plaintiff’s request for a Temporary Restraining Order.

         Defendants are ORDERED TO SHOW CAUSE why they should not be enjoined from

unauthorized disclosure of tax return information under IRC 7431 and 7231, unauthorized

collection under IRC 7433, failure to release tax levies and tax liens unreasonably under IRC 7432,

intentional negligent or reckless infliction of physical and emotional distress, and violating the

FTCA for personal injury and property damage. Defendants are ORDERED to make such showing

in writing by January 11, 2021. Plaintiff may make a reply by January 18, 2021. The Court will

schedule a hearing regarding this matter by a separate order.
         Case 1:20-cv-10745-ALC Document 7 Filed 12/28/20 Page 2 of 2




      Plaintiff is ORDERED to serve this ORDER on Defendants, and file proof of service, by

December 30, 2020.

SO ORDERED.


Dated: December 28, 2020
      New York, New York




                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
